       Case 2:21-cv-00633-GJF-CG Document 8 Filed 08/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MANUEL MARTINEZ,

       Plaintiff,

v.                                                                No. CV 21-633 GJF/CG

REY BAROS, et al.,

       Defendants.

                     ORDER DELAYING DISCOVERY SCHEDULE

       THIS MATTER is before the Court upon review of the record. On August 3, 2021,

counsel for Defendant Rey Service Center, LLC entered an appearance for the limited

purpose of challenging the Court’s jurisdiction over this matter. See (Doc. 5); (Doc. 6).

Thus, the Court finds good cause under Federal Rule of Civil Procedure 16 to delay

conducting a scheduling conference and entering a scheduling order pending a ruling

on the Motion to Dismiss for Lack of Federal Jurisdiction, (Doc. 6). Should the parties

wish to proceed with discovery in this matter, despite the pending dispositive motion,

the parties may request such.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
